DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 further defines the functionally claimed threshold force but does not further limit the structure of the device.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10, 13-15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Waters US 2014/0224190.
Regarding claims 1 and 6, Waters discloses an animal collar comprising: a belt (23) extending from a first end to a second end; and a buckle (10) connected to the first end of the belt, wherein the buckle comprises: a body defining a passage (18) extending therethrough for receiving the second end of the belt therein; and a deflectable tab (14) connected to the body and configured to deflect towards and away from the passage, wherein the deflectable tab comprises a tooth (19) that extends into the passage for engagement with the belt, wherein the tab is biased towards an initial, undeflected position such that, when the second end of the belt is inserted into the passage, the tooth exhibits a frictional force on the belt sufficient to inhibit sliding of the belt up to a threshold force applied to the belt (Waters, ¶0096).
Regarding claim 2, Waters further discloses a diameter of the animal collar is adjustable (Waters, ¶0103).
Regarding claim 3, Waters further discloses an outer surface of the belt being continuously smooth from the second end of the belt to at least a midpoint between the first end and the second end of the belt (Waters, Figure 8).
Regarding claim 4, Waters further discloses the belt being free of lines of weakness (Waters, Figure 8).
Regarding claim 5, Waters further discloses the second end of the belt is insertable into the passage in a first direction, and wherein the deflectable tab inhibits sliding of the belt in a second direction opposite the first direction (Waters, ¶0038).
Regarding claim 10, Waters further discloses the passage has a cross-section sized and shaped complementary to a cross-section of the second end of the belt (Waters, Figure 8).
Regarding claim 13, Waters further discloses the buckle and belt are formed separately (Waters, Figure 5).
Regarding claim 14, Waters further discloses the buckle and belt are each constructed from a material selected from the group consisting of plastic, high-density polyethylene, fabric, and combinations thereof (Waters, ¶0034, 0036).
Regarding claim 15, Waters discloses a method of using an animal collar comprising a belt (23) extending from a first end to a second end, and a buckle (10) connected to the first end of the belt, wherein the buckle comprises a body and a deflectable tab (14) connected to the body, wherein the body defines a passage (18) extending therethrough for receiving the second end of the belt therein, and wherein the deflectable tab comprises a tooth (19) that extends into the passage for engagement with the belt, the method comprising: positioning the animal collar around a neck of an animal (Waters, ¶0007); and inserting the second end of the belt into the passage of the buckle such that the belt deflects the deflectable tab away from the passage and the tooth engages the belt and exhibits a frictional force on the belt sufficient to inhibit sliding of the belt up to a threshold force applied to the belt (Waters, ¶0038).
Regarding claim 18, Waters discloses a buckle (10) for an animal collar, the buckle comprising: a body defining a passage (18) extending therethrough for receiving an end of a belt therein; and a deflectable tab (14) connected to the body and configured to deflect towards and away from the passage, wherein the deflectable tab comprises a tooth (19) that extends into the passage for engagement with the belt, wherein the tab is biased towards an initial, undeflected position such that, when the belt is inserted into the passage, the tooth exhibits a frictional force on the belt sufficient to inhibit sliding of the belt up to a threshold force applied to the belt (Waters, ¶0038).
Regarding claim 20, Waters further discloses the passage has a cross-sectional area approximately equal to the cross-sectional area of the belt (Waters, Figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters US 2014/0224190 in view of Chelle et al US 2020/0315139.
Regarding claims 11 and 12, Waters discloses the device of claim 1 but does not disclose the collar being impregnated with a chemical substance. Chelle teaches pyrethroids impregnated into a collar (Chelle, ¶0020). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the collar of Waters to be impregnated with pyrethroids, as taught by Chelle, as to provide the user of the collar with a defense against pests. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters US 2014/0224190.
Regarding claim 19, Waters discloses the device of claim 18 but does not distinctly disclose a length of the passage being at least two times greater than a width of the passage. It 
would have been obvious to one of ordinary skill in the art at the time of the invention to modify the buckle so that the length of the passage was at least two times greater than a width of the passage depending on the size of the belt and intended animal. 

Allowable Subject Matter
Claims 7-9, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Waters does not teach an outer wall. There would be no reason to modify the device to include an outer wall, as an outer wall would impede the operation of the tab of the device.
Waters discloses that actuation of the tab releases the belt from the passage (Waters, ¶0024), not that force applied to the belt releases it from the passage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642